Citation Nr: 0533861	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a through and through gunshot wound to the left thigh, to 
include the postoperative residuals of repair for muscle 
herniation, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


INTRODUCTION

The veteran had active service from March 1966 to May 1969, 
and from March 1970 to March 1973.  The veteran also had 
unverified active service from May 1973 to July 1973.  

Initially, this case came before the Board of Veterans' 
Appeals (Board), on appeal from rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board observed that in a May 2004 Statement in Support of 
Claim, it was pointed out that the veteran's heart problems 
are related to the service-connected PTSD.  The RO should 
seek clarification from the appellant on whether he is 
claiming service connection for a heart disability, secondary 
to the service-connected PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required on his part.


REMAND

In a June 2004 decision, the Board denied the veteran's 
claims for increased evaluations for residuals of a through 
and through gunshot wound to the left thigh and PTSD.  The 
claimant appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  In a July 2005 order, the Court 
granted the parties' Joint Motion for Remand (Joint Motion), 
vacated the June 2004 Board decision, and remanded the case 
for adjudication consistent with the Joint Motion.

With respect to the issue of an increased rating in excess of 
30 percent for the residuals of a through and through gunshot 
wound to the left thigh, the Joint Motion noted, amongst 
other things, that the July 2004 Board decision failed to 
adequately consider the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, the parties requested that 
the veteran be afforded a current examination in order to 
assess the extent and severity of the disability.   

In this regard, the Board finds it would be helpful to fully 
develop the medical evidence in this case and then accord the 
veteran VA examinations to determine the nature, extent, and 
etiology of his residuals of a through and through gunshot 
wound to the left thigh, and the nature and extent of his 
service-connected PTSD with review of the claims file in 
consideration of the medical evidence of record.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
service-connected residuals of a through 
and through gunshot wound of the left 
thigh and PTSD since February 2003, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, VA 
should request that the veteran provide 
information as to the dates of any 
treatment for the disabilities at any VA 
Medical Center (VAMC) since February 
2003.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, VA 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2005).  VA should also request or tell 
the veteran to provide any evidence in 
his possession that pertains to his 
claims.

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination by, an 
appropriate specialist, to evaluate the 
severity of his service-connected PTSD.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
folder was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disability.  Following 
a review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected PTSD.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  The examiner 
should also utilize the diagnostic 
criteria set forth in DSM-IV and assign a 
Global Assessment of Functioning (GAF) 
score consistent with DSM-IV regarding 
the PTSD.  An explanation of the GAF 
score assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his PTSD.  Moreover, 
the examiner should render an opinion as 
to whether the PTSD alone causes marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
a report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist(s) must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411).  

3.  The veteran should be afforded an 
orthopedic/muscle examination to 
determine the nature and extent of the 
veteran's residuals of a through and 
through gunshot wound to the left thigh.  
Any indicated tests should be 
accomplished.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should identify all residuals 
attributable to the veteran's service-
connected residuals of a through and 
through gunshot wound to the left thigh.

With regard to the left thigh disability, 
the orthopedic/muscle examiner should 
specify any anatomical damage, identify 
the muscle groups involved, and describe 
any functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance and whether muscles swell and 
harden abnormally in contraction.  The 
muscle examiner should indicate whether 
there is evidence of fatigue-like pain, 
impairment of coordination and 
uncertainty of movement, fascial defect, 
atrophy, impaired tonus, loss of fascia 
or muscle substance and whether there is 
normal firm resistance of muscles or loss 
of power, weakness or lowered threshold 
of fatigue when compared to the sound 
side.  The orthopedic examiner should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the orthopedic 
examiner should provide an opinion as to 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use.  The orthopedic examiner 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  The examiner 
should indicate whether any scars 
associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration, or are tender and 
painful on objective demonstration.  It 
should be noted if the scars are 
adherent, depressed or ragged.  The size 
of all scarring should be indicated in 
centimeters, and the examiner should note 
if any scarring is deep, unstable or 
superficial, or causes limitation of 
motion.

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2005).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to increased ratings for PTSD 
and residuals of gunshot wound to the 
left thigh.  The RO's consideration of 
referring the service-connected 
disabilities for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

7.  If the determinations remain 
unfavorable to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2005) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


